Citation Nr: 0520785	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  04-09 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  
 
The Board observes that the June 2003 rating decision also 
denied entitlement to service connection for a bilateral knee 
disorder.  Thereafter, the veteran submitted a notice of 
disagreement as to the denial.  In a March 2004 rating 
decision, service connection for degenerative joint disease 
of the right knee and the left knee was granted and an 
evaluation of 10 percent for each knee was assigned, 
effective April 4, 2003.  Such is a full grant of the benefit 
sought on appeal and, therefore, the issue of entitlement to 
service connection for a bilateral knee disorder is no longer 
before the Board.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  There is no competent medical evidence demonstrating that 
a current back disability is related to a disease or injury 
which had its onset in, or is otherwise related to, service, 
and arthritis was not manifested within one year of service 
discharge. 

3.  There is no competent medical evidence demonstrating that 
a current bilateral ankle disability is related to a disease 
or injury which had its onset in, or is otherwise related to, 
service, and arthritis was not manifested within one year of 
service discharge. 


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by the 
veteran's active duty military service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  A bilateral ankle disorder was not incurred in or 
aggravated by the veteran's active duty military service and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that a letter sent to 
the veteran in April 2003 advised him that, to establish 
entitlement to service connection, the evidence must show a 
current disability and a medical nexus between such and the 
veteran's military service.  

Second, the claimant must be informed of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R.§ 3.159(b)(1) (2004).  The April 
2003 letter informed the veteran that VA would obtain his 
service medical records, VA medical records, and any other 
identified medical records.  The veteran was further advised 
that VA had received his service medical records as well as 
private treatment records from Southwest Missouri Family 
Health Care and St. John's Physicians and Clinics.  

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The April 2003 letter informed the veteran that he 
should send evidence demonstrating that his claimed 
disabilities had been treated since his discharge from 
service.  He was further notified that the best types of 
evidence were statements from doctors who had treated him, 
with the dates of examination or treatment, findings, and 
diagnoses.  The veteran was also requested to provide the 
location of any VA or other government facility where he had 
treatment as well as identifying information for any private 
record holder, to include the name, address, time frame of 
such records, and the condition for which he was treated in 
the case of medical records.  He was also informed that, if 
he completed, signed, and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, VA 
would attempt to obtain his private medical records.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
never sent a letter specifically requesting that he provide 
any evidence in his possession that pertained to his claims 
(as required by 38 C.F.R. § 3.159 (b)).  Even so, the Board 
finds that the veteran is not prejudiced by such failure as 
he was provided with the April 2003 letter, the June 2003 
rating decision, and a March 2004 statement of the case 
advising him of the evidence that was necessary to 
substantiate his claims.  Moreover, the veteran has not 
indicated that there are any relevant, outstanding records 
that are necessary to obtain.  

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The veteran has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  He has also been afforded a VA examination in 
January 2004 for the purpose of adjudicating his service 
connection claims.  For the aforementioned reasons, there is 
no reasonable possibility that further assistance would aid 
in the substantiation of the claims.

Background

The veteran served on active duty from June 1976 to June 1979 
in the United States Army.

The veteran's service personnel records reflect that his 
military occupation specialties were heavy truck driver and 
information clerk.  Such also reflect that he performed his 
duties as a truck driver and as a tool room keeper for a 
motor pool exceptionally well.  The veteran's personnel 
records show that he completed 3 weeks of basic airborne 
training in 1976 and was awarded the parachute badge.

Service medical records are negative for complaints, 
treatment, or diagnoses pertaining to back and/or bilateral 
ankle symptoms.  The veteran's March 1979 separation 
examination reflected that clinical evaluation of the lower 
extremities, spine, and other musculoskeletal systems was 
normal.  Also, at such time, the veteran denied foot trouble 
and recurrent back pain.  

At a November 1979 VA examination, conducted for the purpose 
of determining whether service connection was warranted for a 
claimed right wrist condition, the veteran complained of 
having back pain all the time when working.  Such report 
indicated that the veteran was a self-employed farmer.  
However, the report did not contain objective findings 
relevant to the veteran's back complaints.

Records from the veteran's private chiropractor, Dr. W., 
reflect that in August 1997, the veteran complained of having 
frequent moderate to severe low back symptoms that included 
shooting pain as well as stiffness and soreness.  The 
assessment was lumbar facet syndrome with associated 
myospasm.  In March 1998, the veteran indicated that he was 
experiencing moderate lower back symptoms that were generally 
achy, but occasionally sharp in quality.  There was radiation 
of pain from the lower back to his bilateral gluteal.  It was 
noted that such symptoms were first noticed several years 
ago.  In June 1998, the veteran again complained of moderate 
to severe lumbosacral symptoms of an achy and burning nature.  
The assessment in June 1998, October 1998, February 1999, and 
August 1999 was lumbar sprain/strain, chronic, moderate with 
associated osteoarthritis.  Records dated through September 
2000 continue to reflect treatment for back symptomatology.  
In October 2000 and February 2002, the assessment was lumbar 
disc degeneration with associated myospasm.  In June 2002, 
the veteran's assessment included thoracic sprain/strain, 
acute, mild.  Such records reflect continued treatment for 
back complaints through February 2003.

In August 2003, Dr. W. sent a letter indicating that the 
veteran had been seen in his office for the past 10 years for 
acute exacerbation of degenerative joint disease in joints 
including, but not limited to, his spine, hips, knees, and 
ankles.  Dr. W. stated that, upon evaluating the veteran's 
history, it had been determined that the primary factor 
contributing to his degree of degeneration in principally the 
weight bearing joints of his body are as likely as not due to 
his involvement and activities associated with the United 
States Army, airborne division.  Dr. W. also indicated that, 
due to the progressive degenerative nature of the veteran's 
condition, significant long term improvement was not 
expected.

At the veteran's November 2004 VA examination, the examiner 
noted that his claims file, VA soft chart, and electronic 
medical records were reviewed in their entirety prior to the 
examination.  The examiner noted the veteran's past medical 
history that included, as relevant, arthritis.  

Regarding his ankles, the veteran reported that he had daily 
pain rated as 6 out of 10.  He stated that flares with his 
ankles increased his pain level to 8 or 9 out of 10 and 
occurred approximately 4 times per week.  The veteran related 
his ankle pain directly to the time he was performing 
parachute jumps during parachute school while on active duty 
in the military.  The examiner noted that the veteran's 
service medical records are negative for ankle treatment and 
there are no records of post-military treatment found in the 
claims file.

The veteran also complained of cervical, thoracic, and lumbar 
spine pain.  He stated that the bulk of his pain was in the 
cervical and lumbar region and he had to learn to position 
himself carefully when lying in bed and when arising from a 
chair.  When he did any type of movement, he used a bedside 
table or holds onto the wall to help position himself.  The 
veteran never had an epidural steroid injection into any part 
of his spine and he had not had an MRI of his spine.  He also 
reported that he had not had back films in the last 5 to 6 
years.  The veteran stated that his pain is something that he 
has "learned to live with" and rated such pain as a 6 out 
of 10.  He treated his back pain, as well as his ankle pain, 
with ibuprofen.  The veteran also reported that there were 
periods of flare up that were precipitated by more walking 
and were relieved somewhat with resting and non-weight 
bearing.  He stated that he used a cane, although not the day 
of the examination and never at work.  He had symptoms of 
occasional numbness that he attributed to his ankles or 
knees.  The veteran indicated that he was somewhat weaker, 
but denied bladder or bowel complaints or problems with 
dizziness or visual disturbances.  The veteran was able to 
walk unaided per his report approximately 30 minutes or one 
half mile.  He remarked that he fell on the ice in the last 
year and felt that he was less steady.  The examiner 
indicated that he had not been put off work due to his back, 
knees, or ankles.

The examiner indicated that the veteran's detail of trauma 
for his back included his problems with military parachuting.  
The veteran reported that he had difficulty with his back 
since he left the military and received chiropractic therapy 
for approximately 10 years following his discharge, but such 
physician's records are not available.  The examiner observed 
that the veteran had records in his claims file that indicate 
that he had treatment for his back and cervical spine since 
1997.  At the time of the VA examination, the veteran had had 
not had any type of treatment for his ankles, per his own 
report.  

The veteran indicated that he was able to do all of his own 
activities of daily living although he would ask his 
girlfriend to occasionally "get things for me" due to the 
fact that it was more painful for him to move around than for 
her.  He was able to continue driving his vehicle, which he 
drove 3 hours to the VA examination, although he had to stop 
twice to get out and stretch.  The veteran reported that he 
was able to do some slight household chores.  He stated that 
his back pain mainly traveled upward and he had difficulty 
with spasms.  He also had some right-sided numbness in his 
upper back.  The veteran also indicated that he had some 
problems with lack of endurance related to his back and ankle 
pain.  He described the spasms as a grabbing type of pain 
that subside on their own.

Physical examination revealed that the veteran was slow to 
rise from his sitting position in the waiting room and had 
marked stiffness.  His gait was mildly antalgic as he became 
more upward.  The veteran propelled himself with adequate 
strength.  He was not using any assistive devices on the day 
of the examination.  The gait was upright and there was no 
marked abnormality, other than that the lower extremities had 
an outward-turned posture.  There was no noted abnormal shoe 
wear.  The veteran was asked to perform all ranges of motion 
three times and complied with such.  He was able to get 
himself on and off the examination table with only some 
assistance from his upper body.  The veteran was able to walk 
on his toes and heels without difficulty; however heel-toe 
waking was somewhat unstable.  He was unable to perform any 
squat movements, but could lower himself onto his right knee, 
although he could not perform a modified squat.  

The spine did not have any asymmetry.  Cervical spine range 
of motion was performed times three with forward flexion from 
zero to 45 degrees, extension zero to 45 degrees, left and 
right lateral flexion zero to 35 degrees, and left and right 
lateral rotation at zero to 70 degrees bilaterally.  There 
was no noted painful motion.  The cervical, thoracic, and 
lumbar spines were palpated without marked tenderness.  
Initial forward flexion of the lumbar spine was zero to 80 
degrees and the decreased to zero to 70 degrees by the third 
attempt with noted redness of the face and some diaphoresis.  
Forward flexion of the lumbar spine was extremely painful for 
the veteran.  Extension was zero to 17 degrees with pain at 
the end.  Left lateral flexion was zero to 20 degrees and 
right lateral flexion was zero to 17 degrees.  Left and right 
lateral rotation was zero to 40 degrees bilaterally.  His 
motion was painful and more limited by the third attempt.  
There was no noted spasm or weakness.  Sensation was intact 
to dull and sharp stimuli in the cauda equine.  Reflexes in 
the lower extremities were 2+/4 on the left at the patella, 
1+/4 on the right at the patella, and 2+/4 bilaterally at the 
Achilles.  Upper extremities reflexes were 2+/4 bilaterally.  
Strength was 5/5 in the lower extremities and upper 
extremities were 4/5 on the right and 5/5 on the left.  
Dorsalis pedis and posterior tibial pulses were intact.  The 
lower extremities did demonstrate 1+ edema with some brawny 
discoloration.  

Regarding the veteran's ankles, physical examination revealed 
that such were mildly tender to palpation on the lateral 
aspects.  Achilles manipulation was also tender with the 
veteran reporting pain on both the right and left sides.  He 
did not have pes planus.  Range of motion in the right ankle 
was zero to 10 degrees of dorsiflexion and zero to 30 degrees 
of plantar flexion.  On the left ankle, he had zero to 20 
degrees of dorsiflexion and zero to 40 degrees of plantar 
flexion.  The veteran expressed complaints of pain on all 
manipulation of the ankles, but he was most uncomfortable 
with eversion and inversion of the same joint.

X-rays of the lumbar spine revealed an impression of minimal 
to small-sized osteophytes in the spine, not necessarily 
abnormal for the age of the veteran.  X-rays of the thoracic 
spine showed an impression of minimal to small-sized 
osteophytes demonstrated.  X-rays of the cervical spine 
revealed an impression of mild degenerative change in the 
lower cervical spine with osteophyte formation.  

X-rays of the right ankle showed no fracture or dislocation.  
Vascular calcifications were noted.  There was mild bony 
irregularity along the anterior aspect of the tibiotalar 
joint, suggestive of an osteophyte.  Such may cause 
impingement.  X-rays of the left ankle revealed minimal 
degenerative changes present at the tala of the talar joint.  
There was minimal anterior osteophyte formation at the distal 
tibia anteriorally.  Vascular calcifications were noted.  
There was no acute bony abnormality.

The examiner diagnosed minimal degenerative changes of 
bilateral ankles with concomitant vascular calcification and 
subjective complaints of mechanical back pain without 
radiological changes abnormal for the age of the veteran.  
The examiner stated that the veteran's records were negative 
for ankle treatment.  The veteran's occupation was noted to 
involve walking on uneven ground and climbing.  The examiner 
opined that the veteran's degenerative changes in the 
bilateral ankles were not at least as likely as not related 
to his military service.  The examiner noted that the 
veteran's mechanical low back pain had been treated for many 
years with chiropractic therapy and there were not marked 
radiological degenerative changes.  The examiner again noted 
that the veteran's occupation as a housing inspector required 
climbing and crawling activities.  It was observed that the 
veteran did not use any ambulatory aids at work, had not 
missed work, and intended to preserve his job until it ended 
in about one year.


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran contends that when he was with an airborne 
division while serving on active duty, he injured the weight 
bearing joints of his back and bilateral ankles doing 
parachute jumps.  He stated that he may have had around 25 to 
30 jumps out of choppers, 131's, and several other planes.  
The veteran further argues that he has had back and ankle 
symptomatology since his service discharge.  As such, he 
claims that service connection for a back disorder and a 
bilateral ankle disorder is warranted. 

The Board initially notes that, although there are diagnoses 
of osteoarthritis of the lumbar spine and minimal 
degenerative changes of bilateral ankles of record, the 
veteran is not entitled to presumptive service connection 
because there is no evidence that arthritis manifested to a 
degree of 10 percent within one year of his discharge from 
service.  Specifically, the veteran was discharged from 
active duty in June 1979 and the earliest medical evidence of 
record indicating diagnoses of arthritis of the spine and 
bilateral ankles is dated in June 1998 and November 2004, 
respectively.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding of direct causation.

The veteran's service medical records, to include his 
separation examination, are negative for complaints, 
treatment, or diagnoses referable to back and ankle symptoms.  
The Board does, however, note the veteran's complaints of 
back pain at his November 1979 VA examination, although there 
were no objective findings or diagnoses offered at such time.  

While there is evidence of current back and bilateral ankle 
disorders of record, the clear preponderance of the evidence 
is against a finding that that such disabilities are related 
to a disease or injury during service, or otherwise began 
during service.  The Board observes that Dr. W., the 
veteran's private chiropractor, stated that, upon evaluating 
the veteran's history, the degree of degeneration in 
principally the weight bearing joints of his body are as 
likely as not due to his involvement and activities 
associated with the United States Army, airborne division.  
However, the Board accords very limited probative weight to 
the chiropractor's statement as such was offered at the 
request of the veteran and without review of the veteran's 
claims file.  The United States Court of Appeals for Veterans 
Claims (Court) has specifically found that the weight of a 
medical opinion is diminished where that opinion is based on 
an inaccurate factual premise or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  

Moreover, Dr. W.'s opinion appears to be based on the 
veteran's self-reported history rather than on a review of 
his service medical records.  The Board is not bound to 
accept medical opinions based on history supplied by the 
veteran where that history is unsupported by the evidence.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal, op. cit.; and Guimond v. Brown, 
6 Vet. App. 69 (1993) and most recently, Pond v. West, 
12 Vet. App. 341 (1999) where the appellant was himself a 
physician.  In this case, the veteran gave a history of 
serving as an Army airborne division, and the physician 
relied on that history.  The veteran's personnel records show 
that he completed three weeks of airborne training in 1976 
and was awarded the parachute badge, but his records alo show 
that, beyond the three weeks of airborne training, his duties 
duties during his three years of active service involved 
driving a truck and serving as an information clerk

In contrast, the November 2004 VA examiner reviewed the 
veteran's claims file, VA soft chart, and electronic medical 
records prior to performing the examination. Thus the VA 
examiner considered the veteran's airborne training, but also 
had access to the information as to the duties the veteran 
performed during most of his service.  The examiner further 
noted the veteran's medical history as well as his current 
complaints and description of performing parachute jumps 
during parachute school in the military.  The examiner 
observed that the veteran had post-service records in his 
claims file detailing treatment for his back and cervical 
spine and, at the time of the VA examination, the veteran 
self-reported that he had not had any type of treatment for 
his ankles.  Based on the veteran's service and post-service 
medical records, his self-reported history and complaints, 
and the contemporaneous examination, the examiner opined that 
the veteran's degenerative changes in bilateral ankles were 
not at least as likely as not related to his military 
service.  With regard to the veteran's mechanical low back 
pain, the examiner attributed the disorder to the veteran's 
occupation as a housing inspector, which required climbing 
and crawling activities.  

The veteran has attributed his back and bilateral ankle 
disabilities is limited to his activities in service, but the 
veteran, as a layperson, is not qualified to render an 
opinion concerning medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
the record contains no competent medical opinion that the 
veteran has a current disability of the back or bilateral 
ankles that is related to a disease or injury incurred during 
his military service.  As the clear preponderance of the 
evidence is against a finding of a causal nexus between a 
current disability of the back or bilateral ankles and 
service, the veteran is not entitled to service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for a back disorder and bilateral ankle 
disorder.  As such, that doctrine is not applicable in the 
instant appeal and his claims must be denied.  
38 U.S.C.A. § 5107.


ORDER

Service connection for a back disorder is denied.

Service connection for a bilateral ankle disorder is denied. 



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


